i          i        i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00732-CR

                                            Raul MOLINA,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2004-CR-4316
                               Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 21, 2009

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal. The

motion is granted, and this appeal is dismissed. See TEX . R. APP . P. 42.2(a).

                                                         PER CURIAM

DO NOT PUBLISH